DLD-138                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 22-1234
                                       ___________

                                   FIAZ AFZAL, M.D.,
                                               Appellant

                                             v.

                   AMERICAN BOARD OF INTERNAL MEDICINE
                     ____________________________________

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                         (D.C. Civil Action No. 2:22-cv-00086)
                      District Judge: Honorable Mark A. Kearney
                      ____________________________________

       Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B) or
         Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                    April 28, 2022
              Before: KRAUSE, MATEY, and PHIPPS, Circuit Judges

                               (Opinion filed July 6, 2022)
                                      _________

                                        OPINION*
                                        _________
PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Fiaz Afzal, M.D., proceeding pro se and in forma pauperis, appeals from the District

Court’s order dismissing his complaint pursuant to 28 U.S.C. § 1915(e)(2)(B). For the

reasons that follow, we will summarily affirm.

       In January 2022, Afzal filed a civil rights action against the American Board of

Internal Medicine (ABIM) related to its role in certifying physicians to practice internal

medicine. While Afzal did not specifically cite the Civil Rights Act, 42 U.S.C. § 1983, the

District Court reasonably read the complaint as bringing claims under § 1983 because Afzal

cited the Equal Protection Clause and alleged discrimination based on race and religion.

Specifically, Afzal alleged as follows: ABIM discriminates against minority physicians by

requiring different testing and training requirements for physicians who are already

certified by ABIM and those who are not. After his ABIM certification expired (due, at

least in part, to a disturbance at the testing center when he attempted to take the

recertification examination and to ABIM’s erroneous consideration of an expunged

conviction), Afzal was required to take the more onerous, traditional examination and

submit to a year of retraining, rather than the simpler Longitudinal Knowledge Assessment

taken by already-certified physicians. ABIM’s discriminatory practices in refusing to

recertify Afzal have prevented him from practicing medicine in Ontario and from enrolling

as a Medicaid provider in New Jersey.

       The District Court screened the action under 28 U.S.C. § 1915(e) and dismissed it

without prejudice, concluding that Afzal failed to allege that ABIM was a state actor. Afzal

filed an amended complaint, followed by a document which the District Court construed

as a second amended complaint. The District Court dismissed the action with prejudice,

                                             2
concluding that Afzal failed to allege that ABIM was a state actor and, even if it were,

failed to state an equal protection claim. Afzal now appeals.

       We have jurisdiction pursuant to 28 U.S.C. § 1291 and exercise plenary review over

a District Court’s sua sponte dismissal of a complaint under § 1915(e). Dooley v. Wetzel,

957 F.3d 366, 373 (3d Cir. 2020). To avoid dismissal, “a complaint must contain sufficient

factual matter, accepted as true, to state a claim to relief that is plausible on its face.” Talley

v. Wetzel, 15 F.4th 275, 286 n. 7 (3d Cir. 2021) (cleaned up). “When assessing the

complaint, we are mindful of our obligation to liberally construe a pro se litigant’s

pleadings.” Id. (cleaned up).

       We will summarily affirm the dismissal of Afzal’s complaint because it fails to

present a substantial question. See 3d Cir. L.A.R. 27.4; I.O.P. 10.6. Private actors like

ABIM are only subject to suit under § 1983 if their conduct is “fairly attributable” to the

state. Rendell-Baker v. Kohn, 457 U.S. 830, 839 (1982). When applying that standard,

we consider “(1) whether the private entity has exercised powers that are traditionally the

exclusive prerogative of the state; (2) whether the private party has acted with the help of

or in concert with state officials; and (3) whether the state has so far insinuated itself into

a position of interdependence with the acting party that it must be recognized as a joint

participant in the challenged activity.” Kach v. Hose, 589 F.3d 626, 646 (3d Cir. 2009)

(cleaned up).

       Under none of the tests can it be said that ABIM is a state actor or that its conduct

constituted state action. Afzal alleged that ABIM assumed the state’s role in determining

physicians’ competency, requiring trainings, and engaging in official communication on

                                                3
social media. However, he has failed to establish that these powers are traditionally the

exclusive prerogative of the state. Other non-state actors, such as private medical schools

and medical peer-review organizations, also perform these functions. Moreover, Afzal has

not alleged that states have delegated to ABIM the power to license physicians, or even the

power to set a comprehensive scheme for board certification; instead, he alleged only that

some states require certification by ABIM or some other specialty board as one component

in a broader licensing scheme set by the state. Afzal has also not alleged that ABIM has

ties to any governmental entity, is regulated by any governmental body, or receives any

governmental subsidy or aid. Because ABIM’s conduct does not constitute state action for

purposes of imposing liability under § 1983, the District Court properly dismissed Afzal’s

claim.1

        Accordingly, we will affirm the judgment of the District Court. See 3d Cir. LAR
27.4; I.O.P. 10.6.2




       1
        The District Court also did not err by declining to grant Afzal further leave to
amend his complaint; amendment would be futile under the circumstances of this case. See
Grayson v. Mayview State Hosp., 293 F.3d 103, 108 (3d Cir. 2002).
      2
        Afzal’s motion to file an amended brief is granted.
                                            4